                                                                                         1E-FILED
2:15-cv-02136-CSB-EIL # 326 Page 1 of 15
                                                            Tuesday,
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial       28(8/22/18)
                                                                Excerpt  May, 2019 08:45:58 AM
                                                                   Clerk, U.S. District Court, ILCD
                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

       HYE-YOUNG PARK,
                                                             Docket No. 15-2136
                          Plaintiff,

           vs.                                               Urbana, Illinois
                                                             August 22, 2018

       CHARLES SECOLSKY and
       ROBERT STAKE,

                          Defendants.


                      EXCERPTS OF EXAMINATION OF PLAINTIFF
                    (Regarding Incident of January 24, 2014)

                        BEFORE THE HONORABLE COLIN S. BRUCE
                           UNITED STATES DISTRICT JUDGE


       A P P E A R A N C E S :

       For the Plaintiff:                  MARSHALL DENNIS MICKUNAS, ESQUIRE
                                           Mickunas Law Office
                                           312 Yankee Ridge Lane
                                           Urbana, Illinois 61802
                                           217-328-4000

       Pro Se Defendant:                   CHARLES SECOLSKY
                                           126 Rolling Meadows Road
                                           Middletown, New York 10940
                                           973-489-6472

       For Defendant Stake:                WILLIAM J. BRINKMANN, ESQUIRE
                                           NATHAN T. KOLB, ESQUIRE
                                           Thomas Mamer & Haughey LLP
                                           30 East Main Street, Suite 500
                                           P.O. Box 560
                                           Champaign, Illinois 61824
                                           217-351-1500




       Proceedings recorded by mechanical stenography; transcript
       produced by computer.

                               LISA KNIGHT COSIMINI, RMR-CRR
                              Official Court Reporter - U.S. District Court
                                             (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 2 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)    2


  1                      (In open court; jury present; 10:01 a.m.)

  2                  CONTINUATION OF DIRECT EXAMINATION OF

  3                HYE-YOUNG "LISA" PARK (previously sworn)

  4                                    BY MR. MICKUNAS:

  5           Q      We've spoken about that January 24th incident

  6    in Dr. Secolsky's apartment when he showed you the porno.

  7           A      Yes.

  8                  MR. MICKUNAS:           Your Honor, I would like Ms.

  9    Park to make a demonstrative sketching on the board:                         the

10     apartment, the furniture, and so on, and where she moved

11     about and where Dr. Secolsky moved about.

12                   THE COURT:         Mr. Secolsky, do you understand

13     what Mr. Mickunas is asking me to allow?

14                   MR. SECOLSKY:           Do I have that -- that's fine.

15                   THE COURT:         No objection then?

16                   MR. SECOLSKY:           Do you have the -- do you have

17     the --

18                   THE COURT:         No, no, Mr. -- talk to me, --

19                   MR. SECOLSKY:           Oh.

20                   THE COURT:         -- not to Mr. Mickunas.

21                   MR. SECOLSKY:           I'm just hoping he has the floor

22     plan to show.

23                   THE COURT:         I don't know what he has.            He's

24     asking if she can draw, as I understand it.

25                   MR. SECOLSKY:           Okay.        No objection.


                              LISA KNIGHT COSIMINI, RMR-CRR
                             Official Court Reporter - U.S. District Court
                                            (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 3 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)            3


  1                  THE COURT:         All right.            And, Mr. Mickunas, I

  2    beg your pardon.         I forgot to -- ladies and gentlemen, as

  3    far as Exhibit 69 was concerned, I forgot to give you the

  4    same limiting instruction I did for 68.                               Same

  5    instruction.        It's for that limited purpose.

  6                  I apologize, Mr. Brinkmann.                       I forgot to say

  7    that.

  8                  MR. BRINKMANN:            That's okay.

  9                  THE COURT:         Please proceed, Mr. Mickunas.

10                   Do you want to use the board?

11                   MR. MICKUNAS:           The easel -- or the board, yes.

12                   THE COURT:         Ladies and gentlemen, you'll notice

13     we're not using the fancy electronic board for fear that

14     it doesn't work, so we're going old school.                              There's no

15     other reason we're using the paper other than we're not

16     sure the electronic board is going to work.

17                       (Brief pause in proceedings.)

18     BY MR. MICKUNAS:

19             Q     What was the room in which the --

20             A     Living room.

21             Q     Was the room in which you viewed the video

22     fairly rectangular?

23             A     Yeah.

24             Q     Would you draw a rectangle, please?

25             A     [Inaudible.]


                              LISA KNIGHT COSIMINI, RMR-CRR
                             Official Court Reporter - U.S. District Court
                                            (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 4 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)      4


  1                      (Sharpie is not working; brief pause in

  2                      proceedings to obtain a replacement.)

  3           Q      Is there a door?

  4           A      The door is here, and this is the exit.

  5           Q      Is that a door to exit the apartment?

  6           A      Yes.

  7           Q      Are those four sides the rectangle walls?

  8           A      Yes.     This is a wall, wall, wall.

  9           Q      To the right, is that a wall, or does that go

10     off to a room?

11            A      This type -- there's a bedroom, two bedroom.

12            Q      So to the right, there's not a full wall?

13            A      Yeah.     It's not a wall.

14            Q      It goes to other parts of the apartment?                       Yes?

15            A      It's not a wall.              It's like --

16                   THE COURT:         All right.            So the record is clear,

17     you've drawn a rectangle; and then the bottom line of the

18     rectangle at the lower left corner, you indicated that's

19     the door.

20                   WITNESS PARK:           Yes.

21     BY MR. MICKUNAS:

22            Q      There's a door exiting in the lower left

23     corner?

24            A      Yes.

25            Q      The left side of the rectangle, is that a solid


                              LISA KNIGHT COSIMINI, RMR-CRR
                             Official Court Reporter - U.S. District Court
                                            (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 5 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)     5


  1    wall?

  2            A     Yes.

  3            Q     The top of the rectangle, --

  4            A     Yes.

  5            Q     -- is that a solid wall?

  6                  Can you show where the couch was placed in that

  7    room?

  8            A     Couch is -- it's a sofa.

  9            Q     So the sofa was on the -- against the lower

10     wall in your rectangle?

11             A     Yes.

12             Q     And can you show where the television was?

13             A     The television was here.

14             Q     Is it hanging on the wall or what?                      Around the

15     table?

16             A     On the table.

17             Q     Well, it's inside the wall then; shouldn't it

18     be?    Is it outside the wall?                 You've drawn it outside the

19     wall.

20             A     No.    I mean, it's like -- this is a wall, and

21     there's a TV, and there's a -- some kind of like --

22             Q     So was the TV inside the room?

23             A     Yeah.

24             Q     So --

25             A     Inside, in the living room.


                              LISA KNIGHT COSIMINI, RMR-CRR
                             Official Court Reporter - U.S. District Court
                                            (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 6 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)   6


  1            Q     -- inside the living room?

  2                  THE COURT:         All right.            So you've indicated

  3    there's a television directly across from the couch --

  4                  WITNESS PARK:           Yes.

  5                  THE COURT:         -- in the upper right-hand corner

  6    of the rectangle you've drawn representing the living

  7    room?

  8                  WITNESS PARK:           Yes.

  9                  THE COURT:         Okay.

10     BY MR. MICKUNAS:

11             Q     Now, you've said that Dr. Secolsky asked you to

12     watch a video --

13             A     Yes.

14             Q     -- and asked you to sit.

15                   Where did you sit?

16             A     I sit here.

17             Q     You've indicated on the far right-hand edge --

18             A     Yes.

19             Q     -- of the couch?

20                   Opposite the television?

21             A     Yes.

22             Q     And where did he stand?

23             A     He stand left side of TV, here, with the

24     remote.

25             Q     Okay.     What happened then?


                              LISA KNIGHT COSIMINI, RMR-CRR
                             Official Court Reporter - U.S. District Court
                                            (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 7 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)         7


  1           A      So we finished the proposal.                        I was about to

  2    go, and he's asking me to watch a video.

  3                  So I said, "Why?"

  4                  He said, "You need to know American culture."

  5                  And I said, "It's getting late."

  6                  He said, "It will -- just to, only 15 minutes,

  7    only 15 minutes."

  8                  So I agreed to stay there just for 15 minutes.

  9                  And he pulled -- he was holding the remote, and

10     then he showed the first part of the movie.                            And then he

11     fast-forward; and I saw a lot of dirty stuff, like a lot

12     of men and woman in the bathroom, and then like

13     [gesturing].

14                   THE COURT:         I don't understand.                  Say that

15     again.     Keep your voice up.

16            A      A lot of people in a public bathroom, and

17     they're -- a lot of men and woman, young people.                            But

18     it's like in '60s or '70s, and they are all naked and

19     doing something gross.              Yeah.        So I said, "What are you

20     doing?     Why are you showing this?"

21                   And then he said, "Asian women like white men."

22                   "I want to go home.                I want to leave."

23                   So he just, he just say --

24            Q      Okay.     You didn't do all that sitting on the

25     couch, did you?


                              LISA KNIGHT COSIMINI, RMR-CRR
                             Official Court Reporter - U.S. District Court
                                            (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 8 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)         8


  1            A      So, yeah, here and then --

  2            Q      No, no.      Tell me exactly when you got up from

  3    the couch.

  4            A      When I saw there's -- "Why are you doing this?"

  5    And then I got up.

  6            Q      And where did you head to?

  7            A      The door.

  8            Q      You were heading toward the door?

  9                   THE COURT:         So you're heading to the door

10     that's in the lower left-hand corner of the drawing?

11                    WITNESS PARK:           Yes.

12             Q      What's Dr. Secolsky saying?

13             A      [Gesturing.]

14             Q      Please show -- did he do that while standing in

15     that position?

16             A      Here.

17             Q      So he moved?

18             A      I was about to leave.                  He was in front of me

19     here.       Him, here; and then he's saying -- gesturing, he

20     spread his arms -- "Watch more.                       Watch more."

21                    And then he, like -- he said, "Kiss me."                      And

22     then he also said he would pay me if I watch.                          I just --

23     I feel so humiliated to treat me like this.

24                    THE COURT:         So you've now indicated that you're

25     standing --


                               LISA KNIGHT COSIMINI, RMR-CRR
                              Official Court Reporter - U.S. District Court
                                             (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 9 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)          9


  1                  WITNESS PARK:           I was --

  2                  THE COURT:         I'm talking.

  3                  You're standing in front of the couch, and you

  4    just held your arms out, both your arms and hands out.

  5    Mr. Secolsky had his arms --

  6                  WITNESS PARK:           I was like [demonstrating].              He

  7    was like this [demonstrating].

  8                  THE COURT:         Now you're jumping back and forth.

  9    BY MR. MICKUNAS:

10            Q      Did he jump back and forth like that?

11            A      No.    He --

12            Q      He just stayed in place with his arms out?

13            A      [Inaudible] could I have water?

14                         (Brief pause in proceedings.)

15            A      So what's the question again?

16            Q      So he was standing in front of you.                       What did

17     you do next?

18            A      So I said I wanted to leave.                        And, and then I

19     tried to go around.            And he sort of like go around; he

20     grab my arms and --

21            Q      I'm sorry.         He what?

22            A      Grabbed my arms, my arm.                    And then, "Five more

23     minutes.      Five more minutes."

24                   So I said, "I will tell Dr. Stake."

25                   And then he suddenly came by the couch and


                              LISA KNIGHT COSIMINI, RMR-CRR
                             Official Court Reporter - U.S. District Court
                                            (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 10 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)     10


  1    kneeled down.

  2           Q      Please show where he positioned himself.

  3           A      Here.

  4           Q      On the couch?

  5           A      Yeah, the couch.

  6                  THE COURT:         All right.            You just circle -- you

  7    put a circle in the rectangle with the couch, the far

  8    left side closest to the door; is that right?

  9                  WITNESS PARK:           Yes.

10     BY MR. MICKUNAS:

11            Q      Did, did he -- you say he knelt?

12            A      Yeah.     He knelt down, and then he knelt down

13     and then -- rubbing his hands like this [demonstrating],

14     and then, "Forgive me," asking for forgiveness.

15                   I mean -- and then he brought up his childhood.

16     "My mom died young," and he -- when he's young.                       So he

17     said he was, he was -- he used to be a foster child, and

18     also he said his father was all kooky.

19                   So, I mean, I was shocked to see him being like

20     this, you know.         So I said, "I want to go home.                I want

21     to go home."

22                   And then he said, "Don't tell Dr. Stake."

23                   And then I was moving down the wall, and then

24     he just came here and then --

25            Q      Wait.


                              LISA KNIGHT COSIMINI, RMR-CRR
                             Official Court Reporter - U.S. District Court
                                            (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 11 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)   11


  1           A      Okay.

  2           Q      "Here," where is here?

  3           A      Near here.

  4           Q      Where did you try to go?

  5           A      Door.

  6           Q      You were moving toward the door?

  7           A      Yeah.

  8           Q      Where -- what did he do?

  9           A      He said -- he --

10            Q      Where did he move to?

11            A      He came in front of the door.

12            Q      He moved --

13            A      Yeah.

14            Q      -- between you and the door?

15            A      Yeah.

16            Q      Okay.     And then what did he do?

17            A      He said, "Oh, don't tell Dr. Stake."

18                   "I want to leave," and then he let me go.

19            Q      Thank you.         That's enough for the drawing.

20                   THE COURT:         We're done with the demonstrative

21     exhibit?

22                   MR. MICKUNAS:           We're done with the

23     demonstrative exhibit.              Yes.

24                   THE COURT:         We're going to take a photograph of

25     that and put it in the record as Plaintiff's


                              LISA KNIGHT COSIMINI, RMR-CRR
                             Official Court Reporter - U.S. District Court
                                            (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 12 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)   12


  1    Demonstrative Exhibit 1.                My courtroom deputy will

  2    take --

  3                  MR. SECOLSKY:           Can you leave it on for me?

  4                  THE COURT:         It will still be there,

  5    Mr. Secolsky, available for you if you need it.

  6    BY MR. MICKUNAS:

  7           Q      Lisa, will you tell us again on what date this

  8    occurred?

  9           A      January 24, 2014.

10            Q      Thank you.

11                   You indicated in your demonstration that Dr.

12     Secolsky moved around quite a bit?

13            A      Yes.

14            Q      As we've seen, he has some difficulty nowadays.

15            A      Right now.

16            Q      Was he, was he able to move on January 24,

17     2014, in a manner different from the way you see him,

18     you've seen him move today?

19            A      Yeah.     He -- I feel sorry that he has this, not

20     getting -- much worse.              Right now I see him not

21     functioning.        Sorry.       But --

22            Q      So did you observe any difficulty in Dr.

23     Secolsky making the --

24            A      No.

25            Q      -- movements --


                              LISA KNIGHT COSIMINI, RMR-CRR
                             Official Court Reporter - U.S. District Court
                                            (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 13 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)   13


  1           A      No, no.

  2           Q      -- that you described?

  3           A      No.

  4           Q      Thank you.

  5                        (Line of questioning concludes, 10:16 a.m.)

  6                        * * * * * * * * * * * * * * * *

  7                        (In open court; jury present; 3:52 p.m.)

  8                     CONTINUATION OF CROSS-EXAMINATION

  9               OF HYE-YOUNG "LISA" PARK (previously sworn)

10                                     BY MR. SECOLSKY:

11            Q      The last time you spoke to me, --

12            A      Yes.

13            Q      -- you say I grabbed your arm, right?

14            A      Yes.

15            Q      You say I touched your hand?

16            A      Yes.

17            Q      What do you -- who do you think -- do you ever

18     think it's touch your hand?

19            A      What?

20            Q      Do you ever think it's touch -- I touched your

21     hand instead of grabbed your arm?

22            A      You grabbed my arm.

23            Q      I grabbed your arm.

24                   Mr. Mickunas demonstrated before that I twisted

25     you around like we were dancing; --


                              LISA KNIGHT COSIMINI, RMR-CRR
                             Official Court Reporter - U.S. District Court
                                            (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 14 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)      14


  1            A      What?

  2            Q      -- is that true?

  3                   That I twisted you around?                      I didn't twist you;

  4    just grab -- you're saying I grabbed your hand or grabbed

  5    your arm, right?

  6            A      Yes.

  7            Q      Didn't touch your hand, but did I do anything

  8    else?       Did I let go, or I twisted your arm?

  9            A      Twist my arm?

10             Q      Did I, did I grab -- you said I grabbed your

11     arm.

12             A      Yes.

13             Q      Did I twist it?

14             A      No.

15             Q      Just grabbed it.              How long did I --

16             A      Grab.

17             Q      That high up?

18             A      Grab.

19             Q      That high up?

20             A      Yes.

21             Q      Did I swing you around?

22             A      Swing?

23             Q      Swing you around like Mr. Mickunas said?

24             A      [No response.]

25             Q      No?


                               LISA KNIGHT COSIMINI, RMR-CRR
                              Official Court Reporter - U.S. District Court
                                             (217) 355-4227
2:15-cv-02136-CSB-EIL # 326 Page 15 of 15
            Park v. Secolsky & Stake, No. 15-2136 -- Jury Trial Excerpt (8/22/18)              15


  1            A      You grabbed my arms.

  2            Q      I touched your hand, I think.                           Didn't you say

  3    that?

  4            A      What?

  5            Q      I think I touched your hand.                        Don't you say

  6    that?       We disagree, don't you think?

  7            A      Yes.

  8                      (Line of questioning concludes, 3:53 p.m.)

  9

10                                * * * * * * * * * * *

11

12                               REPORTER'S CERTIFICATE

13                  I, LISA KNIGHT COSIMINI, RMR-CRR, hereby certify

14     that the foregoing is a correct transcript from the

15     record of proceedings in the above-entitled matter.

16                  Dated this 7th day of March, 2019.

17

18

19                                   s/Lisa Knight Cosimini
                                  Lisa Knight Cosimini, RMR-CRR
20                                Illinois License # 084-002998

21

22

23

24

25


                               LISA KNIGHT COSIMINI, RMR-CRR
                              Official Court Reporter - U.S. District Court
                                             (217) 355-4227
